Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 24-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (1-12) and II (24-30) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the fluorine in the barrier layer in the device, at least according to the specification, occurs because of the deposition of the tungsten metal by tungsten hexafluoride. The method claims read as if the barrier layer is deposited with the fluorine therein. These are two wholly different means of arriving at a barrier layer having fluorine. As an aside, such claims would present issues under section 112A as new matter since fluorine is not deposited with the barrier layer in the specification.  The claims would have to be amended such that a limitation directed at a fluorine diffusion step into the trapping layer having silicon or aluminum is included. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 24-30 directed to a group non-elected without traverse.  Accordingly, claims 24-30 have been cancelled.
Allowable Subject Matter
Claims 1-3, 5-9, 11, 12 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach, in context with the rest of the claim, a tri-layered barrier having fluorine and one of silicon and aluminum. The documents in the attached form 892 teach various replacement gate stacks having WF and barrier layers but do not meet the requirement of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812